UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2012 Or [ ] TRANSITION REPORT PURSUANT TO SECTION 13 Or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-136372 ZNOMICS, INC. (Exact name of registrant as specified in its charter) Nevada 52-2340974 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 301 Carlson Parkway, Suite 103 Minneapolis, MN (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (952) 253-6032 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [X] No [ ] Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Exchange Act from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ ] No [X] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [X] No [ ] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [X] No [] The aggregate market value of the voting common stock held by non-affiliates of the Registrant (assuming officers, directors and 10% shareholders are affiliates), based on the last sale price for such stock on June 30, 2012: $415,000. The Registrant has no non-voting common stock. As of July 31, 2013, there were 55,145,892 shares of the Registrant's common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE None. ZNOMICS, INC. FORM 10-K Year Ended December 31, 2012 TABLE OF CONTENTS Page PART I Item 1. Business 1 Item 1A. Risk Factors 4 Item 1B. Unresolved Staff Comments 4 Item 2. Properties 4 Item 3. Legal Proceedings 4 Item 4. Mine Safety Disclosures 5 PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 5 Item 6. Selected Financial Data 6 Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 6 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 11 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 27 Item 9A. Controls and Procedures 27 PART III Item 10. Directors, Executive Officers and Corporate Governance 28 Item 11. Executive Compensation 30 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 31 Item 13. Certain Relationships and Related Transactions, and Director Independence 32 Item 14. Principal Accounting Fees and Services 33 PART IV Item 15. Exhibits, Financial Statement Schedules 33 PART I ITEM1. BUSINESS. Our Company We were originally incorporated on March 20, 2006 in Nevada, as Pacific Syndicated Resources, Inc. We were an exploration stage company that was set up to engage in the exploration of mineral properties. On November 5, 2007, we completed a reverse merger with a private Delaware corporation, Znomics, Inc. ("Znomics Delaware"), originally incorporated in 2000 and operational in 2001. As a result of that transaction, we changed our name to Znomics, Inc. (“the Company”) and began to pursue drug discovery and medical research as our sole business. During 2009, the Company determined that given the current financing environment it was unable to attract sufficient capital to continue operations.As a result, on April 13, 2009, the Company’s board of directors determined that it was in the Company’s and its shareholders’ best interests to terminate its operations and pursue the sale of its assets and the sale of the Company’s corporate shell to an entity interested in merging with a public company.On May 1, 2009, after obtaining shareholder approval, the Company sold substantially all of the Company’s assets and announced that it intended to pursue the sale of the Company to an entity interested in merging with a public company. On February 10, 2010, the Company entered into a Stock Purchase Agreement (the “Stock Purchase Agreement”) with nine individuals and entities (the “Purchasers”), pursuant to which the Company issued 40,811,886 shares of common stock (the “Shares”) for total consideration of $125,000 or $0.0031 per share, paid in cash upon issuance of the Shares. Certain of the Purchasers have been elected as directors and officers of the Company.The Stock Purchase Agreement and related transactions were approved by the Company’s Board of Directors and stockholders who owned a majority of the outstanding shares of Company common stock prior to the issuance of the Shares. The Company continues tofocus its efforts on seeking a business opportunity. The Company intends to attempt to locate and negotiate with a business entity for the merger of that target company into the Company. In certain instances, a target company may wish to become a subsidiary of the Company or may wish to contribute assets to the Company rather than merge. No assurances can be given that the Company will be successful in locating or negotiating with any target company. The Company will provide a method for a private company to become a public reporting company whose securities are qualified for trading in the United States secondary market. Description of Business We are currently voluntarily reporting in accordance with the requirements of the Securities Exchange Act of 1934, as amended (the "Exchange Act"). Pursuant to Rule 12b-2 of the Exchange Act, the Company qualifies as a "shell company" because it has no or nominal assets (other than cash) and no or nominal operations. We have had no material business operations since April 13, 2009. We are currently seeking and investigating potential assets, property or businesses to acquire, and intend to commence operations in the future through the acquisition of a "going concern." These types of transactions are customarily referred to as "reverse" reorganizations or mergers in which the acquired company's shareholders become controlling shareholders in the acquiring company and the acquiring company becomes the successor to the business operations of the acquired company. We are unable to predict the time as to when and if we may actually participate in any specific business endeavor. We are not currently engaged in any substantive business activity except the search for potential assets, property or businesses to acquire, and we have no current plans to engage in any other activity in the foreseeable future unless and until we complete any such acquisition. We do not intend to restrict our search for business opportunities to any particular business or industry, and the areas in which we will seek out business opportunities or acquisitions, reorganizations or mergers may include, but will not be limited to, the fields of high technology, adult for profit education, manufacturing, service, communications, transportation, and all medically related fields, among others. We recognize that the number of suitable potential business ventures that may be available to us may be extremely limited, and may be restricted as to acquisitions, reorganizations and mergers with businesses or entities that desire to avoid what such entities may deem to be the adverse factors related to an initial public offering ("IPO") as a method of going public. The most prevalent of these factors include substantial time requirements, legal and accounting costs, the inability to obtain necessary financing or an underwriter who is willing to publicly offer and sell shares, the lack of or the inability to obtain the required financial statements for such an undertaking, state limitations on the amount of dilution to public investors in comparison to the stockholders of any such entities, along with other conditions or requirements imposed by various federal and state securities laws, rules and regulations and federal and state agencies that implement such laws, rules and regulations. 1 The Securities and Exchange Commission (the "SEC") requires shell companies that are subject to the Exchange Act reporting requirementsto file a Form 8-K upon completion of mergers or other acquisition transactions, in order to disclose all information about an acquired company that would have been required to have been filed had any such company filed a Form 10 Registration Statement with the SEC, including the required audited, interim and proforma financial statements, within four business days of the closing of any such transaction. In addition, Rule 144 of the Securities Act of 1933 (the "Securities Act")limits the resale of most securities of shell companies, including those that the Company would issue in any acquisition, reorganization or merger, until one year after the filing of such information.National securities exchanges may impose additional listing requirements on companies that have gone public by combining with a public shell. These factors may eliminate many of the perceived advantages of these types of going public transactions. Regulations governing shell companies also deny the use of “short form” registration statements, such as Form S-3 and Form S-8 and limit the use of these Forms to a reorganized shell company until the expiration of certain time periods after such entity is no longer considered to be a shell company. These prohibitions could further restrict opportunities for us to acquire companies that may already have registration rights agreements or stock option plans in place. If a potential target has numerous employees who would receive Company securities in a business combination, there may be no exemption from registration for the issuance of such securities, thereby necessitating the filing of a registration statement with the SEC to complete any such reorganization, and incurring the time and expense that are normally avoided by reverse reorganizations or mergers. Management intends to consider a number of factors prior to making any decision as to whether to participate in any specific business endeavor, none of which may be determinative or provide any assurance of success. These may include, but will not be limited to, as applicable: an analysis of the quality of the particular business or entity's management and personnel; the anticipated acceptability of any new products or marketing concepts that any such business or company may have; the merits of any such business' or company's technological changes; the present financial condition, projected growth potential and available technical, financial and managerial resources of any such business or company; working capital, history of operations and future prospects; the nature of present and expected competition; the quality and experience of any such business' or company's management services and the depth of management; the business' or the company's potential for further research, development or exploration; risk factors specifically related to the business' or company's operations; the potential for growth, expansion and profit of the business or company; the perceived public recognition or acceptance of the company's or the business' products, services, trademarks and name identification; and numerous other factors which are difficult, if not impossible, to properly or accurately quantify or analyze, let alone describe or identify, without referring to specific objective criteria of an identified business or company. Regardless, the results of operations of any specific entity may not necessarily be indicative of what may occur in the future, by reason of changing market strategies, plant or product expansion, changes in product emphasis, future management personnel and changes in innumerable other factors. Management will attempt to meet personally with management and key personnel of the entity providing any potential business opportunity afforded to us, visit and inspect material facilities, obtain independent analysis or verification of information provided and gathered, check references of management and key personnel and conduct other reasonably prudent measures calculated to ensure a reasonably thorough review of any particular business opportunity; however, due to time constraints of management, these activities may be limited. We are unable to predict the time as to when and if we may actually participate in any specific business endeavor. We anticipate that proposed business ventures will be made available to us through personal contacts of directors, executive officers and principal stockholders, professional advisors, broker dealers in securities, venture capital personnel and others who may present unsolicited proposals. In certain cases, we may agree to pay a finder's fee or to otherwise compensate the persons who submit a potential business endeavor in which we eventually participate. Such persons may include our directors, executive officers and beneficial owners of our securities or their affiliates. In this event, such fees may become a factor in negotiations regarding any potential venture and, accordingly, may present a conflict of interest for such individuals. Management does not presently intend to acquire or merge with any business enterprise in which any current officer or director has a prior ownership interest. 2 The Company has retained Cherry Tree & Associates, LLC (“Cherry Tree & Associates”) as its exclusive financial advisor for the purpose of identifying an acquisition or business combination with an operating business, pursuant to an Engagement Agreement dated February 10, 2010 and amended March 27, 2013 (the “Engagement Agreement”). Cherry Tree & Associates is an investment banking firm located in Minneapolis, Minnesota that is affiliated with certain of the Purchasers. Specifically, Tony J. Christianson and Gordon F. Stofer, who each directly and indirectly beneficially own 35.9% of the Company’s fully diluted capital stock. Messrs. Christianson and Stofer, who are directors of the Company and serve as Chairman and Chief Executive Officer, respectively, together own 100% of the equity of Cherry Tree & Associates. David G. Latzke, who is the Chief Financial Officer of the Company, is an employee of Cherry Tree & Associates and certain affiliated entities. The Company will pay Cherry Tree & Associates a completion fee of 1% of the consideration it obtains in any transaction that is contemplated by the Engagement Agreement. The Engagement Agreement, as amended, expires on the earlier of February 10, 2016 or termination by either party, provided that Cherry Tree & Associates remains entitled to a completion fee under certain circumstances if the Company consummates a contemplated transaction within twelve months after termination of the Engagement Agreement. Management may actively negotiate or otherwise consent to the purchase of all or any portion of their shares of common stock as a condition to, or in connection with, a proposed reorganization, merger or acquisition. It is not anticipated that any such opportunity will be afforded to other stockholders or that such other stockholders will be afforded the opportunity to approve or consent to any particular stock buy-out transaction. In the event that the purchase of common stock held by management is a factor in negotiations regarding any potential acquisition or merger by us, it may also present a conflict of interest for such individuals. We have no present arrangements or understandings respecting any of these types of opportunities. Status of Products and Services None; not applicable. Competitive Business Conditions and Smaller Reporting Company's Competitive Position in the Industry and Methods of Competition Management believes that there are numerous shell companies engaged in endeavors similar to those engaged in by us; many of these companies have substantial current assets and cash reserves. Competitors also include thousands of other publicly-held companies whose business operations have proven unsuccessful, and whose only viable business opportunity is that of providing a publicly-held vehicle through which a private entity may have access to the public capital markets via a reverse reorganization or merger. There is no reasonable way to predict our competitive position or that of any other entity in these endeavors; however, we, having limited assets and no cash reserves, will be at a competitive disadvantage in competing with entities that have significant cash resources. Sources and Availability of Raw Materials and Names of Principal Suppliers None; not applicable. Dependence on One or a Few Major Customers None; not applicable. Patents, Trademarks, Licenses, Franchises, Concessions, Royalty Agreements or Labor Contracts, including Duration None; not applicable. Governmental Regulations and Approvals We currently have no business operations and produce no products nor provide any services and therefore, we are not presently subject to any governmental regulation or approval requirements. However, in the event that we complete a reorganization, merger or acquisition transaction with an entity that is engaged in business operations or provides products or services, we will become subject to all governmental regulations and approval requirements to which the reorganized, merged or acquired entity is subject or may become subject. 3 Research and Development None; not applicable. Smaller Reporting Company We are voluntarily reporting in accordance with therequirements of Section 15 of the Exchange Act. In addition,we are alsosubject to the disclosure requirements of Regulation S-K of the SEC, as a "smaller reporting company." That designation relieves us of some of the informational requirements of Regulation S-K. Sarbanes/Oxley Act The Sarbanes Oxley Act of 2002 ("Sarbanes Oxley")created a strong and independent accounting oversight board to oversee the conduct of auditors of public companies and strengthens auditor independence. It also requires steps to enhance the direct responsibility of senior members of management for financial reporting and for the quality of financial disclosures made by public companies; establishes clear statutory rules to limit, and to expose to public view, possible conflicts of interest affecting securities analysts; creates guidelines for audit committee members' appointment, compensation and oversight of the work of public companies' auditors; management assessment of our internal controls; prohibits certain insider trading during pension fund blackout periods; requires companies and auditors to evaluate internal controls and procedures; and establishes a federal crime of securities fraud, among other provisions. Compliance with the requirements of the Sarbanes/Oxley Act requires significant legal and accounting expenditures. As a voluntarily reporting filer we are not subject to Sarbanes Oxley and we are not subject to having our independent accountants audit our conclusions about internal controls. Exchange Act Reporting Requirements As avoluntarily reporting filer we are not subject to the Exchange Act reporting requirements, however,we do file annual reports on Form 10-K and quarterly reports on Form 10-Q with the Securities Exchange Commission on a regular basis as if we were subject to such requirements. In addtion, we disclose certain material events (e.g., changes in corporate control; acquisitions or dispositions of a significant amount of assets other than in the ordinary course of business; and bankruptcy) in a Current Report on Form 8-K. Cost and Effects of Compliance with Environmental Laws Our current business operations are not subject to any material environmental laws, rules or regulations that would have an adverse material effect on our business operations or financial condition or result in a material compliance cost; however, we will become subject to all such governmental requirements to which the reorganized, merged or acquired entity is subject or may become subject. Employees As of December 31, 2012, we had no paid employees. ITEM1A. RISK FACTORS. As a smaller reporting company, we are not required to provide the information required by this item. ITEM1B. UNRESOLVED STAFF COMMENTS. As a smaller reporting company, we are not required to provide the information required by this item. ITEM2. PROPERTIES. On February 12, 2010, we terminated our office lease agreement in Portland, OR and presently have no assets or property.Our principal executive office address and telephone number are the business office address and telephone number of our Chairman and Chief Executive Officer, and are currently provided at no cost. ITEM3. LEGAL PROCEEDINGS. We are not party to any outstanding or pending legal proceedings and are not aware of any pending or threatened material litigation involving us. 4 ITEM 4. MINE SAFETY DISCLOSURES. Not applicable. PART II ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED SHAREHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information As of December 31, 2012, our authorized capital stock consisted of 90,000,000 shares of common stock, $0.001 par value per share and 10,000,000 shares, $0.001 par value per share preferred stock. There was no preferred stock outstanding as of December 31, 2012. There is currently no established public trading market for our stock.Our common stock has previouslytraded on the OTC Bulletin Board ("OTCBB")under the symbol of "ZNOM.OB." During the second quarter of 2013, our common stock ceased trading on the OTCBB and began trading on the OTCPink of the OTC Markets Group, Inc. under the symbol "ZNOM". The following are the range of high and low bid information for the common stock by quarter as reported by the OTC Bulletin Board since January 1, 2011. The quotations reflect inter-dealer prices, without retail mark-up, mark-down or commission and may not represent actual transactions.In addition, the quotations are not reflective of regular trading on an established public trading market. Year Ended December 31, 2011 High Low Quarter ended March 31 $ $ Quarter ended June 30 $ $ Quarter ended September 30 $ $ Quarter ended December 31 $ $ Year Ended December 31, 2012 Quarter ended March 31 $ $ Quarter ended June 30 $ $ Quarter ended September 30 $ $ Quarter ended December 31 $ $ Holders of Our Common Stock As of December 31, 2012, 52,519,896 shares of our common stock were issued and outstanding, and were held by 89 shareholders of record. Dividends We have not declared, or paid, any cash dividends since inception and do not anticipate declaring or paying a cash dividend for the foreseeable future. Nevada law prohibits our board from declaring or paying a dividend where, after giving effect to such a dividend, (i) we would not be able to pay our debts as they came due in the ordinary course of our business, or (ii) our total assets would be less than the sum of our total liabilities plus the amount that would be needed, if the corporation were to be dissolved at the time of distribution, to satisfy the rights of any creditors or preferred stockholders. Securities Authorized for Issuance Under Equity Compensation Plans For information about securities authorized for issuance under our equity compensation plans, see Item 12, “Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters.” 5 Transactions Involving the Unregistered Issuance of our Equity Securities No sales of unregistered securities have occurred during the fourth quarter of 2012, the period covered by this report. Repurchases We did not engage in any repurchases of our common stock during the period covered by this report. ITEM 6. SELECTED FINANCIAL DATA. As a smaller reporting company, we are not required to provide the information required by this item. ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Forward-Looking Statements Certain statements, other than purely historical information, including estimates, projections, statements relating to our business plans, objectives, and expected operating results, and the assumptions upon which those statements are based, are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995, Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. These forward-looking statements generally are identified by the words "believes," "project," "expects," "anticipates," "estimates," "intends," "strategy," "plan," "may," "will continue," "will likely result," and similar expressions. Our forward-looking statements in this report generally relate to: (i) our intent to locate and negotiate with an operating company that would merge into the Company; (ii) our expectations with respect to the broad array of industries in which we may seek a merger candidate; (iii) the factors management may consider in deciding whether to participate in any business endeavor; (iv) management’s intent to meet personally with management and key personnel of potential merger candidates, and to visit facilities, obtain analysis of the information gathered, and other methods that management may use to review potential merger candidates; (v) the anticipated means by which we may identify potential merger candidates and the expected costs associated therewith; (vi) our current intent not to compensate management; (vii) our intent not to declare dividends; (viii) our expectations with respect to results of operations in the 2013 fiscal year; and (ix) our beliefs with respect to cash requirements and the adequacy of cash. We intend such forward-looking statements to be covered by the safe-harbor provisions for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995, and are including this statement for purposes of complying with those safe-harbor provisions. Forward-looking statements are based on current expectations and assumptions that are subject to risks and uncertainties which may cause actual results to differ materially from the forward-looking statements. Our ability to predict results or the actual effect of future plans or strategies is inherently uncertain. 6 Plan of Operation Management’s current intention for the Company is to:(i) consider industries in which we may have an interest; (ii) seek and investigate potential businesses within the industries we select; and (iii) commence such operations through the acquisition of a "going concern" engaged in any industry selected. On September 10, 2012, the Company entered into an Agreement and Plan of Merger (the "iScience Merger Agreement")with iScience Interventional Corporation ("iScience"), a privately held company. The Company expended $62,000 for due diligence and legal expenses on this possible transaction in 2012. On November 20, 2012, the Merger Agreement was terminated. During the next 12 months, our only foreseeable cash requirements will relate to maintaining our good standing and the payment of expenses associated with legal fees, accounting fees and reviewing or investigating any potential business venture. On February 10, 2010, the Company executed Discretionary Advance Secured Promissory Notes (the “Discretionary Notes”) in favor of various stockholders of the Company who may make advances to the Company from time to time. The amounts due under the Discretionary Notes accrue interest at an annual rate of 5% and are due on the earlier to occur of a business combination between the Company and an operating business and three years from each loan advance, or upon the Company’s insolvency or a material breach of the Stock Purchase Agreement. The Discretionary Notes are secured by all of the Company’s assets.Advances totaling $150,000 have been received under the Discretionary Notes and remain outstanding at December 31, 2012. On May 10, 2013, subsequent to year end, additional advances of $25,000 were received under the Discretionary Notes and remain outstanding. In addition, on July 1, 2013, the stockholders who have made the above noted advances contributed $50,000 in exchange for 2,625,996 shares of Znomics common stock ($0.019 per share). When and if an acquisition will be made is presently unknown and will depend upon various factors, including but not limited to funding and its availability and if and when any potential acquisition may become available to us at terms acceptable to us. The estimated costs associated with reviewing and verifying information about a potential business venture would be mainly for due diligence and the legal process. Critical Accounting Policies and Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires us to make certain estimates, assumptions and judgments that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.We update these estimates, assumptions and judgments as appropriate, which in most cases is at least quarterly.We use our technical accounting knowledge, cumulative business experience, judgment and other factors in the selection and application of our accounting policies.While we believe the estimates, assumptions and judgments we use in preparing our financial statements are appropriate, they are subject to factors and uncertainties regarding their outcome and therefore, actual results may materially differ from these estimates.We believe the following are our primary critical accounting policies and estimates. 7 Fair Value of Financial Instruments The Company's financial instruments consist of cash, prepaid expenses, accountspayables, accrued expenses and notes payable. Fair value estimates are made at a specific point in time, based on relevant market information about the financial instrument. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. The Company considers the carrying values of its financial instruments in the financial statements to approximate fair value as interest rates on the notes payable approximate current rates and the current assets and liabilities are short-term innature. Derivative Financial Instruments The Company has a derivative liability which is accounted for at fair value.The fair value of the Company’s derivative liability is estimated at each balance sheet date and changes in fair value are reflected as a gain or loss in the statement of operations.The Company utilizes a Black-Scholes option pricing model to estimate fair values of its derivative liability. This derivative liability is also marked-to-market prior to any related exercises, modifications, or extinguishments with any necessary changes in fair value from the prior balance sheet date being reflected as a gain or loss in the statement of operations.The carrying value of the liability is eliminated upon extinguishment, converted to equity upon an exercise, or adjusted as may be necessary in a modification. Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. We account for income taxes pursuant to Financial Accounting Standards Board guidance.This guidance prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than not to be sustained upon examination by taxing authorities. We believe our income tax filing positions and deductions will be sustained upon examination and, accordingly, no reserves, or related accruals for interest and penalties have been recorded at December 31, 2012 and 2011.In accordance with the guidance, the Company has adopted a policy under which, if required to be recognized in the future, interest related to the underpayment of income taxes will be classified as a component of interest expense and any related penalties will be classified in operating expenses in the statements of operations. The Company has three open years of tax returns subject to examination from 2009 and forward. Stock-Based Compensation The Company recognizes the cost of stock-based compensation plans and awards in operations on a straight-line basis over the vesting period of the awards.The Company measures and recognizes compensation expense for all stock-based payment awards made to employees and directors. The compensation expense for the Company's stock-based payments is based on estimated fair values at the time of the grant. The Company estimates the fair value of stock-based payment awards on the date of grant using an option pricing model. This option pricing model involves a number of assumptions, including the expected lives of stock options, the volatility of the public market price for the Company's common stock and interest rates. The Company is using the Black-Scholes option pricing model to estimate fair values. Stock-based compensation expense recognized during the period is based on the value of the portion of stock-based payment awards that are ultimately expected to vest. 8 Results of Operations Operating Expenses General and Administrative Expenses.General and administrative expenses currently consist principally ofprofessional fees for legal, consulting, and accounting services, primarily related to our public company status and our due diligence efforts. Financing Activities We have incurred substantial losses since our inception. As of December 31, 2012, our accumulated deficit was approximately $6.7 million. Financial results for 2012 reflect a loss from operations of $109,000. We expect to continue to incur net losses as we incur expenses related to seeking a business opportunity and our ongoing costs of being a public reporting company.Because we have no revenues, we plan to use our current cash reserves, which came from the cash received from advances under the Discretionary Notes, as well as potential future advances under the Discretionary Notes to fund our ongoing operating costs. Our ability to continue as a going concern is dependent on our success at finding an acquisition candidate in a timely manner.We believe our cash position at December 31, 2012 and advances expected under the Discretionary Notes and equity sales of our common stock,should allow us to fund operations for at least the next 12 months, and through the date a target company merges into the Company. However, the current financing environment in the United States is challenging and we can provide no assurances that we could raise capital either to continue our operations or to finance an acquisition. The sale of our securities or the expectation that we will sell additional securities may have an adverse effect on the trading price of our common stock. Further, notwithstanding the Discretionary Notes, we cannot be certain that additional financing will be available when and as needed. If financing is available, it may be on terms that adversely affect the interests of our existing stockholders. If adequate financing is not available, we may need to reduce or eliminate our efforts to find an acquisition opportunity. These factors could significantly limit our ability to continue as a going concern and cause us to investigate other strategic options, including bankruptcy. 9 Fiscal Years Ended December 31, 2012 and 2011 Revenue The Company had no revenue in 2012 or 2011. Operating Expenses Operating expenses (general and administrative expenses) increased from $59,000 to $109,000 from 2011 to 2012.This increase was the result of costs the Company incurred in connection withthe iScience Merger Agreement whichwas ultimatelyterminated on November 20, 2012. Income Taxes No income tax provision is recorded for 2012 or 2011, due to our net operating losses and a full valuation allowance preventing the recognition of deferred tax benefits. Liquidity and Capital Resources As of December 31, 2012, the Company had total current assets equal to $30,000, comprised of cash and prepaid expenses. This compares with total current assets of $41,000, as of December 31, 2011, comprised exclusively of cash and prepaid expenses. As of December 31, 2012, the Company hadtotal current liabilities equal to $46,000, comprised of accounts payable and accrued liabilities. This compares to $46,000 in total current liabilities, as of December 31, 2011, comprised of accounts payable and accrued liabilities. The Company can provide no assurance that it can continue to satisfy its cash requirements for at least the next twelve months. Cash Flows from Operating Activities The $111,000 of cash used by operations in 2012 represented a $60,000 increase in cash used from the $51,000 of cash used in operations in 2011. The increase in cash used wasprimarily due to the due diligence and legal efforts related to the possible iScience merger.In 2012, we recorded a net cash outflow of $45,000 from our loss from operations, net of a non-cash adjustment of $2,000 from stock based compensation and $68,000 from gain on fair value adjustment of warrant liability. Cash Flows from Investing Activities We had no investing activities in 2012 or 2011. We do not anticipate any capital expenditures in 2013, unless a merger takes place. 10 Cash Flows from Financing Activities We received $100,000 of advances under the Discretionary Advance Secured Promissory Notes during 2012.This compares to $50,000 of cash received under the Discretionary Advance Secured Promissory Notes in 2011. During the next 12 months, our only foreseeable cash requirements will relate to maintaining our good standing as a public company and/or the payment of expenses associated with legal fees, accounting fees and reviewing or investigating any potential business ventures which may be advanced by management. On February 10, 2010, the Company executed Discretionary Advance Secured Promissory Notes in favor of each Purchaser (the “Discretionary Notes”), who may make advances to the Company from time to time. The amounts due under the Discretionary Notes accrue interest at an annual rate of 5% and are due on the earlier to occur of a business combination between the Company and an operating business and three years from each loan advance, or upon the Company’s insolvency or a material breach of the Stock Purchase Agreement. The Discretionary Notes are secured by all of the Company’s assets. We believe the cash received in 2012 and subsequent to year endand any potential future loans or equity contributionswill be sufficient to meet our limited needs during the next twelve months. However, the Sharehodlers are not obligated to make additional advances under the Discretionary Notes. If we require cash in addition to the amount currently on hand, there is no guarantee we will be able to obtain an adequate amount pursuant to the Discretionary Notes, and there is no guarantee we will be able to obtain alternative financing on favorable terms, if at all. Off Balance Sheet Arrangements As of December 31, 2012, we did not have any off balance sheet arrangements. ITEM 7A. QUANTITIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. As a smaller reporting company, we are not required to provide the information required by this item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Index to Financial Statements: 12 Report of Independent Registered Public Accounting Firm 13 Report of Independent Registered Public Accounting Firm 14 Balance Sheets as of December 31, 2012 and 2011 15 Statements of Operations for the years Ended December 31, 2012 and 2011 16 Statement of Stockholders' Equity (Deficit)for the years ended December 31, 2012 and2011 17 Statements of Cash Flows for the years ended December 31, 2012 and 2011 18 Notes to Financial Statements 11 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders of Znomics, Inc. Minneapolis, Minnesota We have audited the accompanying balance sheet of Znomics, Inc. (the “Company”), as of December 31, 2012 and the related statements of operations, changes in stockholders’ deficit and cash flows for the year then ended.These financial statements are the responsibility of the Company's management.Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal controls over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Znomics, Inc. as of December 31, 2012, and the results of its operations and its cash flows for the year then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As described in Note2 to the financial statements, the Company had no revenues and hadnet losses for the years ended December 31, 2012 and 2011 and has a deficit accumulated at December 31, 2012.These conditions raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans regarding those matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ BDO USA, LLP Edina, Minnesota August 14, 2013 12 REPORTOF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors and Stockholders Znomics, Inc. Minneapolis, Minnesota We have audited the accompanying balance sheet of Znomics, Inc. as of December 31, 2011, and the related statements of operations, stockholders’ deficit and cash flows for the year thenended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Znomics, Inc. as of December 31, 2011, and the results of its operations and its cash flows for the year thenended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company had net losses for the years ended December 31, 2011 and 2010 and had an accumulated deficit at December 31, 2011.These conditions raise substantial doubt about its ability to continue as a going concern.Management’s plans regarding those matters are also described in Note 2.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Moquist Thorvilson Kaufmann & Pieper LLC Edina, Minnesota February 29, 2012 13 ZNOMICS, INC. Balance Sheets (in thousands except per share data) December 31 Assets Current assets: Cash $ 26 $ 37 Prepaid expenses 4 4 Total current assets 30 41 Total assets $ 30 $ 41 Liabilities and Stockholders' Deficit Current liabilities: Accounts payable $ 5 $ 4 Accrued liabilities 41 42 Total current liabilities 46 46 Secured promissory notes from certain stockholders 50 Warrant liability 33 Total liabilities 96 Stockholders' deficit: Common stock, $0.001 par value, 90,000,000 shares authorized, 52,519,896 shares issued and outstanding at December 31, 2012 and 2011 53 53 Additional paid-in capital Accumulated deficit ) ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ 30 $ 41 The accompanying notes are an integral part of these financial statements. 14 ZNOMICS, INC. Statements of Operations (in thousands except per share data) For the Years Ended December 31, 2012 and 2011 Revenue $ $ General and administrative expense 59 Loss from operations ) ) Other Income (expense): Interest expense (4 ) Gain on fair value adjustment of warrant liability 68 - Total other Income (expense) 64 Loss before income taxes ) ) Income tax expense Net loss $ ) $ ) Net loss per share - Basic and diluted $ ) $ ) Weighted average common shares outstanding: Basic and diluted The accompanying notes are an integral part of these financial statements. 15 ZNOMICS, INC. Statement of Stockholders' Equity (Deficit)(in thousands) For the Years Ended December 31, 2012 and 2011 Series A convertible preferred stock Series B convertible preferred stock Common stock Additional paid-in Accumulated Shares Amount Shares Amount Shares Amount Capital Deficit Total Balance at December 31, 2010 – $ 53 $ $ ) $ 2 Stock option compensation 3 3 Net loss for the year ended December 31, 2011 ) ) Balance at December 31, 2011 53 ) ) Reclassification of warrant liability (see Note 6) ) – ) Stock option compensation 2 2 Net loss for the year ended December 31, 2012 ) ) Balance at December 31, 2012 $ $ $ 53 $ $ ) $ ) The accompanying notes are an integral part of these financial statements. 16 ZNOMICS, INC. Statements of Cash Flows (in thousands) For the Years Ended December 31, 2012 and 2011 Year Ended December 31, Year Ended December 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash from operations: Stock-based compensation charges 2 3 Gain on fair value adjustment of warrant liability ) - Changes in operating assets and liabilities: Accounts payable 1 2 Accrued liabilities (1 ) 4 Net cash used by operating activities ) ) Cash flows from investing activities: - - Cash flows from financing activities: Proceeds from issuance of debt 50 Net cash provided by financing activities 50 Net decrease in cash and cash equivalents ) (1 ) Cash at beginning of period 37 38 Cash at end of period $ 26 $ 37 Supplemental disclosures: Cash paid for interest $ $ The accompanying notes are an integral part of these financial statements. 17 ZNOMICS, INC. Notes to Financial Statements NOTE 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Nature of Business Znomics Inc. ("the Company") was previously engaged in the business of drug discovery with a cutting-edge biotechnology platform that leveraged medicinal chemistry with the unique attributes of the zebrafish.In April 2009, the Company terminated its operations. The Company subsequently disposed of this developmental stage business in 2009 and 2010 prior to it having generated any significant revenues. As the Company is no longer developing any specific business, it no longer refers to itself as a development stage company and accordingly, no longer presents cumulative financial information. The Company is now considered a public shell company with no current business activity. The Company has now focused its efforts on seeking a newbusiness opportunity. The Company will attempt to locate and negotiate with a business entity for the merger of that target company into the Company. In certain instances, a target company may wish to become a subsidiary of the Company or may wish to contribute assets to the Company rather than merge. No assurances can be given that the Company will be successful in locating or negotiating with any target company. The Company will provide a method for a private company to become a reporting (“Public”) company whose securities are qualified for trading in the United States secondary market. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America (“GAAP”) requires us to make certain estimates, assumptions and judgments that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.We update these estimates, assumptions and judgments as appropriate, which in most cases is at least quarterly.We use our technical accounting knowledge, cumulative business experience, judgment and other factors in the selection and application of our accounting policies.While we believe the estimates, assumptions and judgments we use in preparing our financial statements are appropriate, they are subject to factors and uncertainties regarding their outcome and therefore, actual results may materially differ from these estimates. Cash and Cash Equivalents For purposes of balance sheet presentation and reporting of cash flows, the Company considers all unrestricted demand deposits and highly liquid debt instruments with a maturity of less than 90 days to be cash and cash equivalents. Fair Value of Financial Instruments The Company's financial instruments consist of cash, accounts payable, accrued expenses and notes payable. Fair value estimates are made at a specific point in time, based on relevant market information about the financial instrument. These estimates are subjective in nature and involve uncertainties and matters of significant judgment and therefore cannot be determined with precision. The Company considers the carrying values of its financial instruments in the financial statements to approximate fair value as interest rates on the notes payable approximate current rates and the current assets and liabilities areshort-term innature. Derivative Financial Instruments The Company has a derivative liability which is accounted for at fair value.The fair value of the Company’s derivative liability is estimated at each balance sheet date and changes in fair value are reflected as a gain or loss in the statement of operations.The Company utilizes a Black-Scholes option pricing model to estimate fair values of its derivative liability. This derivative liability is also marked-to-market prior to any related exercises, modifications, or extinguishments with any necessary changes in fair value from the prior balance sheet date being reflected as a gain or loss in the statement of operations.The carrying value of the liability is eliminated upon extinguishment, converted to equity upon an exercise, or adjusted as may be necessary in a modification. Revenue Recognition The Company has no current revenues. 18 ZNOMICS, INC. Notes to Financial Statements Income Taxes Income taxes are provided for using the liability method of accounting. A deferred tax asset or liability is recorded for all temporary differences between financial and tax reporting.Temporary differences are the differences between the reported amounts of assets and liabilities and their tax basis.Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized.Deferred tax assets and liabilities are adjusted for the effect of changes in tax laws and rates on the date of enactment. We account for income taxes pursuant to Financial Accounting Standards Board guidance.This guidance prescribes a recognition threshold and a measurement attribute for the financial statement recognition and measurement of tax positions taken or expected to be taken in a tax return.For those benefits to be recognized, a tax position must be more-likely-than not to be sustained upon examination by taxing authorities. We believe our income tax filing positions and deductions will be sustained upon examination and, accordingly, no reserves, or related accruals for interest and penalties have been recorded at December 31, 2012 and 2011.In accordance with the guidance, the Company has adopted a policy under which, if required to be recognized in the future, interest related to the underpayment of income taxes will be classified as a component of interest expense and any related penalties will be classified in operating expenses in the statements of operations. The Company has three open years of tax returns subject to examination from 2009 and forward. Stock-Based Compensation The Company recognizes the cost of stock-based compensation plans and awards in operations on a straight-line basis over the respective vesting period of the awards.The Company measures and recognizes compensation expense for all stock-based payment awards made to employees and directors. The compensation expense for the Company's stock-based payments is based on estimated fair values at the time of the grant. The Company estimates the fair value of stock-based payment awards on the date of grant using an option pricing model. This option pricing model involves a number of assumptions, including the expected lives of stock options, the volatility of the public market price for the Company's common stock and interest rates. The Company is using the Black-Scholes option pricing model to estimate the fair value of its options. Stock-based compensation expense recognized during the period is based on the value of the portion of stock-based payment awards that are ultimately expected to vest. Net Income (Loss) Per Share Basic net income (loss) per share is calculated by dividing the net income (loss) for the period by the weighted-average number of common shares outstanding during the period. Diluted net income (loss) per share is calculated by dividing net income (loss) for the period by the weighted-average number of common shares outstanding during the period, increased by potentially dilutive common shares ("dilutive securities") that were outstanding during the period. Dilutive securities include options granted pursuant to the Company's stock option plan and stock warrants. For the years ended December 31, 2012 and 2011, options and warrants exercisable representing potential common stock equivalents were excluded from the calculation of the diluted net loss per share as their effect would have been anti-dilutive. Comprehensive Income (Loss) Comprehensive income (loss) includes net income (loss) and items defined as other comprehensive income (loss). Items defined as other comprehensive income (loss) include items such as foreign currency translation adjustments and unrealized gains and losses on certain marketable securities. For the years ended December 31, 2012 and 2011, there were no adjustments to net loss to arrive at comprehensive loss. Recent Accounting Pronouncements None that are applicable. 19 ZNOMICS, INC. Notes to Financial Statements NOTE 2. GOING CONCERN The Company's financial statements are prepared using generally accepted accounting principles applicable to a going concern that contemplates the realization of assets and liquidation of liabilities in the normal course of business. We have incurred substantial losses since our inception. As of December 31, 2012, our accumulated deficit was approximately $6.7 million. Financial results for 2012 reflect a loss from operations of $109,000. We expect to continue to incur net losses as we incur expenses related to seeking a business opportunity and our ongoing costs of being a public reporting company.Because we have no revenues, we plan to use our current cash reserves, which came from the cash received from advances under the Discretionary Notes (see Note 3), as well as potential future advances under the Discretionary Notes to fund our ongoing operating costs. Our ability to continue as a going concern is dependent on our success at finding an acquisition candidate in a timely manner.We believe our cash position at December 31, 2012 and advances expected under the Discretionary Notes and equity sales of our common stock,should allow us to fund operations for at least the next 12 months, and through the date a target company merges into the Company. However, the current financing environment in the United States is challenging and we can provide no assurances that we could raise capital either to continue our operations or to finance an acquisition. The sale of our securities or the expectation that we will sell additional securities may have an adverse effect on the trading price of our common stock. Further, notwithstanding the Discretionary Notes, we cannot be certain that additional financing will be available when and as needed. If financing is available, it may be on terms that adversely affect the interests of our existing stockholders. If adequate financing is not available, we may need to reduce or eliminate our efforts to find an acquisition opportunity. These factors could significantly limit our ability to continue as a going concern and cause us to investigate other strategic options, including bankruptcy. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. NOTE 3. DISCRETIONARY ADVANCE SECURED PROMISSORY NOTES On February 10, 2010, the Company executed Discretionary Advance Secured Promissory Notes (the “Discretionary Notes”) in favor of various stockholders of the Company, who may make advances to the Company from time to time. The amounts due under the Discretionary Notes accrue interest at an annual rate of 5% and are due on the earlier to occur of a business combination between the Company and an operating business and three years from each loan advance, or upon the Company’s insolvency or a material breach of the Stock Purchase Agreement. The Discretionary Notes are secured by all of the Company’s assets.Advances totaling $150,000 have been received under the Discretionary Notes and remain outstanding at December 31, 2012. Interest expense was $4,000 and $1,000 for the years ended December 31, 2012 and 2011, respectively. See alsoNote 11, Subsequent Events. Notes Payable maturities are as follows: Year Ended December 31, Amount $
